Examiner’s Statement of Reasons for Allowance
Claims 1-15 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 02/10/2022.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1 and 14, generally, the prior art of record, United States Patent No. US 10147076 B2 to Zhou et al. which shows digital currency (virtual payment cards) issued by central bank for mobile and wearable devices; United States Patent Application Publication No. US 20020095588 A1 to Shigematsu et al., which shows fails an authentication token and authentication system; United States Patent Application Publication No. US 20060198514 A1 to Lyseggen et al., which shows a system, portable device and method for digital authenticating, crypting and signing by generating short-lived cryptokeys; United States Patent Application Publication No. US 20160140379 A1 to Pedersen which shows improvements in or relating to user authentication; and United States Patent Application Publication No. US 20180173916 A1 to Endress et al. which shows a reader device for reading a marking comprising a physical unclonable function, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “wherein the assistance device includes a feedback circuit configured to guide a user through entry of the personal unlock key and fingerprint reference data enrolment process; and wherein the interface includes a power line connection between the assistance device and the user authentication device and the user authentication token, and the assistance device provides power to the user authentication token via the power line connection, and wherein the assistance device uses the power line connection to control the feedback circuit.”; claim 14: “providing feedback to user authentication token using a feedback circuit of the assistance device, the feedback circuit configured to guide a user through entry of the personal unlock key and fingerprint reference data enrolment process; providing power to the user authentication token from the assistance device via a power line connection of the interface; and using the power line connection to control the feedback circuit.”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
Priority
The current application claims foreign priority to 18160040.4, filed 03/05/2018, and also claims foreign priority to 18162791.0, filed 03/20/2018.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431